DETAILED ACTION

EXAMINER’S AMENDMENT
1.	     This application contains claims drawn to an invention non-elected without traverse. The non-elected claims 7-11 and 17-21 are hereby cancelled.  


Allowable Subject Matter
2.	Claims 1, 3-6, 12, and 14-16 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed: a steering amount calculator for calculating a first steering amount, which is the steering amount for correcting the locational shifting and the directional shifting, based on the locational shifting and the directional shifting; and a steering amount limiter for limiting the first steering amount based on a second steering amount, the second steering amount being a steering amount at present, wherein: in response to the second steering amount being the leftward steering amount, the steering amount limiter limits the first steering amount to the leftward steering amount and a neutral steering amount, and in response to the second steering amount being the rightward steering amount, the steering amount limiter limits the first steering amount to the rightward steering amount and the neutral steering amount, in combination with the remaining claim limitations. 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
January 9, 2022